Opinion by
Hurt, J.
§177. Married woman; liability of, for debts. To render a married woman liable for a debt incurred during marriage, it must be proved:
*711. That she contracted the debt, or that it was contracted by her authority.
2. That it was for necessaries for herself or children.
3. That her husband is insolvent, or
4. That the debt was incurred by her, or by her authority, for the benefit of her separate property.
There must be a contract by the wife or by her authority, and by its terms either expressed, or implied from the surrounding circumstances, she must have intended and agreed to be held responsible. The purchase of goods by her husband will not bind her, unless such purchase was authorized by her.
§ 178. Separate property of married woman not liable, etc. Expenses incurred by the husband in quarrying rock from land which was the separate property of the wife, in this case were held not to be expenses incurred for the benefit of her separate property, and for the payment of which she is bound.
Reversed and remanded.